Exhibit 99.2 DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2014 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) ($ in thousands except per share amounts) ASSETS Note June 30, December 31, Current assets Cash and cash equivalents $ $ Accounts receivable 8 Prepaid expenses Bunkers Total current assets $ $ Non-current assets Vessels 5 Advances for vessels under construction 5 Other property, plant and equipment Total non-current assets $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses Current portion long term debt - Deferred Shipping Revenues Total current liabilities $ $ Non-current liabilities Long term debt 4 Total non-current liabilities $ $ Total liabilities $ $ Stockholders' equity Stock Additional paid-in capital Retained earnings/(deficit) ) ) Other Reserves Total stockholders equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements DHT HOLDINGS, INC. CONDENSED CONSOLIDATED INCOME STATEMENT (UNAUDITED) ($ in thousands except per share amounts) 2Q 2014 2Q 2013 1H 2014 1H 2013 Note Apr. 1 - June 30, 2014 Apr. 1 - June 30, 2013 Jan. 1 - June 30, 2014 Jan. 1 - June 30, 2013 Shipping revenues $ Operating expenses Voyage expenses ) Vessel operatingexpenses ) Depreciation and amortization 5 ) Profit /( loss), sale of vessel 5 - ) - ) General and administrative expense ) Total operating expenses $ ) Operating income $ ) Interest income 34 Interest expense ) Other Financial income/(expenses) Profit/(loss) before tax $ ) Income tax expense 70 ) 70 ) Net income/(loss) after tax $ ) $ ) ) $ ) Attributable to the owners of parent $ ) $ ) ) $ ) Basic net income/(loss) per share ) Diluted net income (loss) per share ) Weighted average number of shares (basic) Weighted average number of shares (diluted) CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Profit / ( loss) for the period $ ) $ ) ) $ ) Other comprehensive income: - Total comprehensive income for the period $ ) Attributable to the owners of parent $ ) $ ) ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOW (UNAUDITED) ($ in thousands) Q2 2014 Q2 2013 1H 2014 1H 2013 Note Apr. 1 - Jun. 30, Apr. 1 - Jun. 30, Jan. 1 - Jun. 30, Jan. 1 - Jun. 30, Cash Flows from Operating Activities: Net income / ( loss) $ ) Items included in net income not affecting cash flows: Depreciation and amortization 5 (Profit) / loss, sale of vessel 5 - 77 - Fair value gain/(loss) on derivative financial instruments - (0
